DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. Claims 1- 20 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 2/1/2021

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to the “35 USC 112(b)” section on pages 22-29, the Applicant argues that the amended claim language overcomes the 112(b) rejections. 

The Applicant argues on page 23 that the amended claim language overcomes the rejection to Claims 4, 11 and 18 under 35 U.S.C. 112(b). This argument is persuasive. Therefore, the rejection has been withdrawn. 
The Applicant argues on page 24 that the amended claim language overcomes the rejection to Claims 5 and 12 under 35 U.S.C. 112(b). However, the claim language is still unclear and therefore indefinite for the reasons outlined in the 112(b) section below. Additionally, the amended claim language that does not appear to be supported by the specification. Please see 112(a) section below.
The Applicant argues on page 25 that the amended claim language overcomes the rejection to Claims 6, 13 and 19 under 35 U.S.C. 112(b). However, the claim language is still unclear and therefore indefinite for the reasons outlined in the 112(b) section below. Furthermore, the amended claim language does not appear to be supported by the specification. Please see 112(a) section below. 
The Applicant argues on page 26 that the amended claim language overcomes the rejection to Claims 7, 14 and 20 under 35 U.S.C. 112(b). This argument is persuasive. Therefore, the rejection has been withdrawn.
The Applicant argues on page 27 that the amended claim language overcomes the rejection to Claim 8 under 35 U.S.C. 112(b). However, the claim language is still unclear and therefore indefinite for the reasons outlined in the 112(b) section below. Further detail has been provided for the reason for this rejection.  

The Applicant argues on page 29 that the amended claim language overcomes the rejection to Claims 16-20 under 35 U.S.C. 112(b). This argument is persuasive. Therefore, the rejection has been withdrawn.
Furthermore, the amended claim language has created new rejections to claims that were not originally rejected to in the Non-Final Office Action as detailed in the 112(a) and 112(b) sections below. 
In response to the “35 USC 101” section on pages 30-36, the Applicant argues that the claims should not be rejection under 35 U.S.C. 101. 
	In particular, the Applicant argues on pages 34-36 that while the claim language does recite an abstract idea, the amended claim limitation of “sensing, by one or more sensors at each charging station, a use status of whether each charging station is currently in use, a charge status of a current charge level of electric vehicles using the charging station, and a wait status of whether any vehicles are waiting to use each charging station”, when read in combination with the claims that follow, practically integrates the abstract idea into practical application under Step 2A Prong Two. However, this limitation is a collecting step that is recited at such a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation using mental process and the added elements only provide the pre-solution activity of data gathering, then the claim falls within the “Mental Process” grouping of abstract ideas. Please see 101 section below for more details. 
In response to the “35 USC 103” section on pages 37-39, the Applicant argues that the prior art does not disclose the amended claim language, including “ sensing, by one or more sensors at each charging station, a use status of whether each charging station is currently in use, a charge status of a current charge level of electric vehicles using the charging station, and a wait status of whether any vehicles are waiting to use each charging station; receiving, by the one or more processors from a sensing system comprising the more sensors at each charging station, the sensed use status, the sensed charge status, and the sensed wait status … predicting the availability taking into account the sensed use status, the sensed charge status, and the sensed wait status”. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Saito et al. (US 2019/0009683 A1). Please note a different primary reference has also been provided in order to better align with these amendments. 

Drawings
The drawings are objected to because of the following minor informality:
In Figure 3, Step 316, the word “electric” is spelled incorrectly. It is recommended that the spelling be corrected. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
With respect to the phrase “… the method 300 proceeds to step 319 of altering the user that there are no available route options …” on pg. 15, paragraph [0056] the wording is unclear. The following recommendation is proposed: the method 300 proceeds to step 319 of alerting the user that there are no available route options
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
With respect to the limitation, “determining, by the one or more processors, routes for the electric vehicle to reach the destination location based upon … a total travel time of each route for the electric vehicle to travel to reach the destination location”, the specification is silent as to the determination step being performed using a total travel time of each route for the electric vehicle to travel to reach the destination location. The specification indicates that a total travel time is used in paragraph [0003] but no information is given on what this total travel time is based on. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention. 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “recommending, by the one or more processors, ideal driving conditions selected from the group consisting of speed of the electric vehicle, whether cruise control should be utilized in the electric vehicle, weather conditions, traffic congestion, and combinations thereof said recommending ideal driving conditions based on the charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, the weather conditions, and a .
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “suggesting, by the one or more processors available private charging locations located proximate to the route options in response to a determination that no public charging locations are available” the specification is silent as to making this determination. The specification indicates that private charging locations may be recommended when no routes are desirable using available public charging location as detailed in paragraph [0042], but the specification is silent as to making the determination based on no public charging locations being available. Furthermore, with respect to the limitation, “alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available”, the specification is silent as to the alerting step being performed after a determination regarding private charging locations. In Figure 13 and paragraph [0056] it appears that the alerting step is performed before the determination of private charging station availability. Therefore, the subject matter is not described in .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… receiving, by the one or more processors user data that includes locations of interest to a user of the electric vehicle …” the wording is unclear and therefore indefinite because it is unclear whether “to a use of the electric vehicle” is indicating that the data is sent to a user or just describing the locations are of interest to a user. The limitation is interpreted to simply be describing that the locations of interest are applicable to a particular user. 
With respect to the limitation, “determining, by the one or more processors, routes for the electric vehicle to reach the destination location based upon the distance the electric vehicle can travel, the predicted availability of charging stations, the relevant locations of interest”, the wording is unclear 
With respect to the limitation, “recommending, by the one or more processors, the routes with charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route, said recommending the route options based upon the total travel time of each route option, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences with respect to the locations of interest”, the wording is unclear and therefore indefinite because the first part of the limitation states that the routes are recommended, indicating that the routes from the determining step are recommended to the user. However, the limitation goes on to detail that the route recommendation is based upon the total travel time of each route option, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences. Therefore, it is unclear if the same routes in the determining step are recommended or if they are further filtered and recommended based on the criteria listed. Furthermore, the difference between “the routes” and “the route options”, if any, is unclear. The limitation is interpreted so that recommending, by the one or more processors, the routes from the determination step and determining charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route reads on it.
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “tracking, by the one or more processors, the distance the electric vehicle can travel, the predicted availability of charging stations, and the availability of locations of interest; and S/N: 16/238,8483modifying in real time, by the one or more processors, the recommended route options based upon changes in the distance the electric vehicle can travel, the availability of charging stations or the availability of locations of interest” the wording is unclear and therefore indefinite because it is unclear whether the recommendation based on the availability of charging stations is based on the predicted availability referenced in the limitation above. The recommendation limitation is interpreted to be referencing the same predicted availability. 
Claims 5 and 12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “recommending, by the one or more processors, ideal driving conditions selected from the group consisting of speed of the electric vehicle, whether cruise control should be utilized in the electric vehicle, weather conditions, traffic congestion, and combinations thereof said recommending ideal driving conditions based on the charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, the weather conditions, and a distance to the next available charging station” the wording is unclear and therefore indefinite because it is unclear how “weather conditions” and “traffic congestion” are ideal driving conditions and further it is unclear how they can be based on the criteria such as charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, weather conditions (again) and a distance to the next charging station. Furthermore, the specification doesn’t provide information on 
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “suggesting, by the one or more, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available; alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available; and suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available” the wording is unclear and therefore indefinite, in light of the specification, because the specification does not describe a determination being made that no public charging locations are available. See 112(a) rejection. Therefore, it is unclear when private charging locations are suggested. Furthermore, the wording is unclear because it is unclear if both the step of alerting and the step of suggesting an alternate vehicle are performed in a condition when either one of public or private charging stations are not available or if these steps are only performed when neither public nor private charging stations are available. The limitations are interpreted so that determining route options based on available private and public charging stations and providing alerts and suggestions for taking an alternate vehicle when no charging locations are available reads on them.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 8 and for failing to cure the deficiencies listed above. 
Claims 8 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations referencing “sensing, by one or more sensors at each charging station, a use status of whether each charging station is currently in use, a charge status of a current charge level of electric vehicles using the charging station, and a wait status of whether any vehicles are waiting to use each charging station”, the wording is unclear and therefore indefinite because it is unclear how the computer system and computer program product steps can include the limitation step of sensing with a sensors at a charging station. The limitation is interpreted so that receiving this information from a charging station reads on it. 
Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 8 and 15, respectively, and for failing to cure the deficiencies listed above. 
Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the preamble, each claim references the “said method” of Claim 8. However, Claim 8 is describing a system. Therefore, it is unclear whether a method or system is being claimed and the claims are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 8 and 15 are directed to the abstract idea of a mental process. The limitation step of “receiving, by one or more processors of a computer system, a destination location for an electric vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “processor”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could receive information on destination location and store the associated information in their brain. Similarly, the limitation step of, “receiving, by the one or more processors data that includes locations of interest to a user of the 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional element of “sensing, by one or more sensors at each charging station, a use status 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the additional element “sensing, by one or more sensors at each charging station, a use status of whether each charging station is currently in use, a charge status of a current charge level of electric vehicles using the charging station, and a wait status of whether any vehicles are waiting to use each charging station”, this technique is well-understood routine and conventional as detailed in paragraph [0002] in Iwamaru et al. (US 2015/0298565 A1). With respect to the additional element, “displaying, by the one or more processors, the recommended routes to the user”. This element is not sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are 
Claims 2-7, 9-14 and 16-20 are rejected under U.S.C. 101 as being dependent on rejected claims 1 8 and 15, respectively, and for failing to cure the deficiencies listed above. 
Claims 2, 9 and 16 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally track the distance a vehicle can travel based on battery level, and track whether charging stations and locations of interest will be available based on traffic and can mentally modify in real time their recommended route based on this criteria. The claim is drawn to the abstract idea of a mental process. 
	With respect to Step 2A, Prong II and Step 2B, the additional element of a “processor” is determined to not significantly integrate the abstract idea, or provide an inventive step that would make the claim limitation more than the abstract idea, as detailed in the independent claims. 
Claims 3, 10 and 17 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally determine an amount of time typically spent at a first location of interest and mentally recommend a charging stop at a first charging location proximate to the first location of interest for a charging time that correlates to time that the user typically spends at a first location of interest. The claim is drawn to the abstract idea of a mental process. 

Claims 4, 11 and 18 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally a current charge level of the vehicle and based on their knowledge of the charge level in combination with the vehicle behavior history and the current traffic, the user can determine a distance the vehicle can travel. The claim is drawn to the abstract idea of a mental process. 
	With respect to Step 2A, Prong II and Step 2B, the additional element of a “processor” is determined to not significantly integrate the abstract idea, or provide an inventive step that would make the claim limitation more than the abstract idea, as detailed in the independent claims. 
Claims 5 and 12 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally determine the best way to travel and where to stop based on the current charge level, availability of charging stations, distance to the destination, weather conditions and distance to the next available charging station. The claim is drawn to the abstract idea of a mental process.
	With respect to Step 2A, Prong II and Step 2B, the additional element of a “processor” is determined to not significantly integrate the abstract idea, or provide an inventive step that would make the claim limitation more than the abstract idea, as detailed in the independent claims. 
Claims 6, 13 and 19 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally determine the availability of private charging locations when 
	With respect to Step 2A, Prong II and Step 2B, the additional element of a “processor” is determined to not significantly integrate the abstract idea, or provide an inventive step that would make the claim limitation more than the abstract idea, as detailed in the independent claims. 
Claims 7, 14 and 20 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a person can mentally determine that a total time to reach the destination is longer for a first route option than a second route option and still mentally prioritize the first route option based on locations of interest along that route. The claim is drawn to the abstract idea of a mental process.
	With respect to Step 2A, Prong II and Step 2B, the additional element of a “processor” is determined to not significantly integrate the abstract idea, or provide an inventive step that would make the claim limitation more than the abstract idea, as detailed in the independent claims. 
Additionally, Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed computer program product comprising a computer readable hardware storage device may be a software per se which is not one of the eligible statutory categories is. This claim recites the additional term of a “processor”. However, the claim merely states that the instructions are capable/ able to be executed by a processor.  Therefore, it does not add additional structure that would make the claimed subject matter more than a software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2014/0129139 A1) in view of Sakuma et al. (US 2019/0126767 A1) in further view of Saito et al. (US 2019/0009683 A1).
As per Claim 1, Ellison et al. discloses a method of providing directional guidance for electric vehicles, said method comprising: 
receiving, by one or more processors of a computer system, a destination location for an electric vehicle ([0003, 0040, 0059, 0082]; Fig. 4 Step 402 Destination information is received for the electric vehicle by telematics system 106 (processors of a computing system)); 
receiving, by the one or more processors data that includes locations of interest to a user of the electric vehicle, each charging location comprising a charging station configured to charge electric vehicles ([0060, 0067-0068]; Fig. 4 Step 404 Receive parameter information, including points of interest to a user and charging locations);

	Ellison et al. does not disclose: that the locations of interest are proximate to a plurality of charging locations 

	However, Sakuma et al. teaches: that the locations of interest are proximate to a plurality of charging locations ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (location of interest))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Sakuma et al., with the motivation being to enhance user convenience as detailed in Sakuma et al. [0003]. 

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, a distance the electric vehicle can travel based on a current charge level of the electric vehicle ([0047] Determine a distance a vehicle can travel before needing a recharge based on current charge level);
sensing, at each charging station, a use status of whether each charging station is currently in use, and a wait status of whether any vehicles are waiting to use each charging station ([0035-0039] charging station service provider may interface with the charging infrastructure of the charging stations to provide information on current charge station availability (use status) and whether vehicles have future reservations (wait status)); 
receiving, by the one or more processors from a sensing system at each charging station, the sensed use status, and the sensed wait status ([0039, 0056, 0060] Station information and reservation schedule, which includes the detailed information, are received from the charging station infrastructure network (sensing system) to use in route determination); 
predicting, by the one or more processors, availability of charging stations at the plurality of charging locations, said predicting the availability taking into account the sensed use status and the ([0056, 0060] Availability of charging stations is predicted based on station information and reservation schedule, which includes the detailed information); 

While Ellison et al. discloses the above limitations including sensing a use status and a wait status to predict the availability of charging stations, Ellison et al. does not explicitly disclose that the use status and wait status are based on information from one or more sensors. Furthermore, Ellison et al. does not explicitly disclose wherein the sensing includes sensing with one or more sensors a charge status a current charge level of electric vehicles using the charging station in order to predict the availability of charging stations.

However, Saito et al. teaches: the use status and wait status are determined based on one or more sensors ([0013-0014]; Fig. 1-Fig. 2 Cameras 12 and 14 determine whether a charge station is currently in use (use status) and whether vehicles are waiting in the standby lane (wait status)) and predicting availability of charging station includes sensing with one or more sensors a charge status of a current charge level of electric vehicles using the charging station ([0017-0019, 0026]; Fig. 2 During charging, charger 3 receives information on remaining battery capacity. Furthermore, when a vehicle is going to use a charging station, identification information is extracted from the cameras in order to predict a charge capacity. Both instances read on this limitation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Saito et al. with the motivation being to provide an accurate charge wait time calculation without requiring electric vehicles to have a dedicated communication device, thereby increasing flexibility and reliability, as detailed in Saito et al. [0006].  

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, routes for the electric vehicle to reach the destination location based upon the distance the electric vehicle can travel, the predicted availability of charging stations, the relevant locations of interest, and a total travel time of each route for the electric vehicle to travel to reach the destination location ([0047, 0060-0061]; Fig. 4 Steps 404 and 406 Determine routes based on vehicle refuel requirements, which are based on distance the vehicle can travel, availability of charging stations, points of interest and travel time of the route); 
recommending, by the one or more processors, the routes with charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route, said recommending the route options based upon the total travel time of each route option, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences with respect to the locations of interest ([0037-0038, 0056, 0061-0063, 0067]; Fig. 4 Step 406 Recommend routes based on travel time, locations of interest which may be generated based on personal information. Locations of interest may be proximate charging locations as taught in the limitations above. Reservation information for the charging, including the length of charge time, is determined and accessible by the user. Locations of interest being proximate the charging locations is taught in the second limitation above); and
displaying, by the one or more processors, the recommended routes to the user ([0062]; Fig. 4 Step 406 User may be displayed the routes).

As per Claim 3, Ellison et al. discloses the method of claim 1, said method further comprising: 

Ellison et al. does not disclose: 

wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest for a recommended charging time, said recommended charging time corresponding to the amount of time typically spent at the first location of interest.

However, Sakuma et al. teaches: 
determining, by the one or more processors, an amount of time typically spent at a first location of interest ([0015] Stay time for staying at a surrounding facility (location of interest) is determined), 
wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest for a recommended charging time, said recommended charging time corresponding to the amount of time typically spent at the first location of interest ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (first location of interest). The recommended amount of time for charging corresponds to amount of time spent at facilities of interest).
The motivation to combine Ellison et al. and Sakuma et al. is provided in rejection to claim 1.

As per Claim 5, Ellison et al. discloses the method of claim 1, said method further comprising; S/N: 16/238,8484
recommending, by the one or more processors, ideal driving conditions selected from the group consisting of speed of the electric vehicle, whether cruise control should be utilized in the electric vehicle, weather conditions, traffic congestion, and combinations thereof said recommending ideal driving conditions based on the charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, the weather conditions, and a distance to the next available ([0035-0039, 0047-0049, 0061-0063] Route recommendation includes a total travel time based on traffic (ideal driving conditions including traffic congestion) based on the weighted parameters of distance the vehicle can travel, which is based on charge level and weather conditions, availability of charging stations and distance to the destination).

As per Claim 7, Ellison et al. discloses the method of claim 1: 
wherein the route options comprise a first route option and a second route option ([0060-0062] Multiple route options), 
wherein the total time to reach the destination location for the first route option is greater than the total time to reach the destination location for the second route option ([0060-0061] Travel times may differ for different routes), and 
S/N: 16/238,8485wherein said recommending the route options includes prioritizing, by the one or more processors, the first route option over the second route option based upon the locations of interest proximate the charging locations pertaining to the first route option ([0060-0062] User is provided with scoring information based on the importance they give each parameter, including locations of interest and travel time. Therefore, if a user weights location of interest over travel time it will result in a higher rating given to a longer route that has a more ideal location of interest. Claim 1 teaches location of interest can be proximate the charging locations).
As per Claim 8, Ellison et al. discloses a computer system, comprising: one or more processors; one or more memory devices coupled to the one or more processors; and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code wherein the one or more processors are configured to execute the program code via the one or more memory devices to implement a method of providing directional guidance for electric vehicles, said method comprising: 
([0003, 0040, 0059, 0082]; Fig. 4 Step 402 Destination information is received for the electric vehicle by telematics system 106 (processors of a computing system)); 
receiving, by the one or more processors data that includes locations of interest to a user of the electric vehicle, each charging location comprising a charging station configured to charge electric vehicles ([0060, 0067-0068]; Fig. 4 Step 404 Receive parameter information, including points of interest to a user and charging locations);

	Ellison et al. does not disclose: that the locations of interest are proximate to a plurality of charging locations 

	However, Sakuma et al. teaches: that the locations of interest are proximate to a plurality of charging locations ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (location of interest))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Sakuma et al., with the motivation being to enhance user convenience as detailed in Sakuma et al. [0003]. 

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, a distance the electric vehicle can travel based on a current charge level of the electric vehicle ([0047] Determine a distance a vehicle can travel before needing a recharge based on current charge level);
([0035-0039] charging station service provider may interface with the charging infrastructure of the charging stations to provide information on current charge station availability (use status) and whether vehicles have future reservations (wait status)); 
receiving, by the one or more processors from a sensing system at each charging station, the sensed use status, and the sensed wait status ([0039, 0056, 0060] Station information and reservation schedule, which includes the detailed information, are received from the charging station infrastructure network (sensing system) to use in route determination); 
predicting, by the one or more processors, availability of charging stations at the plurality of charging locations, said predicting the availability taking into account the sensed use status and the sensed wait status ([0056, 0060] Availability of charging stations is predicted based on station information and reservation schedule, which includes the detailed information); 

While Ellison et al. discloses the above limitations including sensing a use status and a wait status to predict the availability of charging stations, Ellison et al. does not explicitly disclose that the use status and wait status are based on information from one or more sensors. Furthermore, Ellison et al. does not explicitly disclose wherein the sensing includes sensing with one or more sensors a charge status a current charge level of electric vehicles using the charging station in order to predict the availability of charging stations.

However, Saito et al. teaches: the use status and wait status are determined based on one or more sensors ([0013-0014]; Fig. 1-Fig. 2 Cameras 12 and 14 determine whether a charge station is currently in use (use status) and whether vehicles are waiting in the standby lane (wait status)) and ([0017-0019, 0026]; Fig. 2 During charging, charger 3 receives information on remaining battery capacity. Furthermore, when a vehicle is going to use a charging station, identification information is extracted from the cameras in order to predict a charge capacity. Both instances read on this limitation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Saito et al. with the motivation being to provide an accurate charge wait time calculation without requiring electric vehicles to have a dedicated communication device, thereby increasing flexibility and reliability, as detailed in Saito et al. [0006].  

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, routes for the electric vehicle to reach the destination location based upon the distance the electric vehicle can travel, the predicted availability of charging stations, the relevant locations of interest, and a total travel time of each route for the electric vehicle to travel to reach the destination location ([0047, 0060-0061]; Fig. 4 Steps 404 and 406 Determine routes based on vehicle refuel requirements, which are based on distance the vehicle can travel, availability of charging stations, points of interest and travel time of the route); 
recommending, by the one or more processors, the routes with charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route, said recommending the route options based upon the total travel time of each route option, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences with respect to the locations of interest ([0037-0038, 0056, 0061-0063, 0067]; Fig. 4 Step 406 Recommend routes based on travel time, locations of interest which may be generated based on personal information. Locations of interest may be proximate charging locations as taught in the limitations above. Reservation information for the charging, including the length of charge time, is determined and accessible by the user. Locations of interest being proximate the charging locations is taught in the second limitation above); and
displaying, by the one or more processors, the recommended routes to the user ([0062]; Fig. 4 Step 406 User may be displayed the routes).

As per Claim 10, Ellison et al. discloses the computer system of claim 8, said method further comprising:

Ellison et al. does not disclose: 
determining, by the one or more processors, an amount of time typically spent at a first location of interest, 
wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest for a recommended charging time, said recommended charging time corresponding to the amount of time typically spent at the first location of interest.

However, Sakuma et al. teaches: 
determining, by the one or more processors, an amount of time typically spent at a first location of interest ([0015] Stay time for staying at a surrounding facility (location of interest) is determined), 
wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (first location of interest). The recommended amount of time for charging corresponds to amount of time spent at facilities of interest).
The motivation to combine Ellison et al. and Sakuma et al. is provided in rejection to claim 8.

As per Claim 12, Ellison et al. discloses the computer system of claim 8, said method further comprising:
recommending, by the one or more processors, ideal driving conditions selected from the group consisting of speed of the electric vehicle, whether cruise control should be utilized in the electric vehicle, weather conditions, traffic congestion, and combinations thereof said recommending ideal driving conditions based on the charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, the weather conditions, and a distance to the next available charging station ([0035-0039, 0047-0049, 0061-0063] Route recommendation includes a total travel time based on traffic (ideal driving conditions including traffic congestion) based on the weighted parameters of distance the vehicle can travel, which is based on charge level and weather conditions, availability of charging stations and distance to the destination).

As per Claim 14, Ellison et al. discloses the computer system of claim 8, said method further comprising:
wherein the route options comprise a first route option and a second route option ([0060-0062] Multiple route options), 
([0060-0061] Travel times may differ for different routes), and 
S/N: 16/238,8485wherein said recommending the route options includes prioritizing, by the one or more processors, the first route option over the second route option based upon the locations of interest proximate the charging locations pertaining to the first route option ([0060-0062] User is provided with scoring information based on the importance they give each parameter, including locations of interest and travel time. Therefore, if a user weights location of interest over travel time it will result in a higher rating given to a longer route that has a more ideal location of interest. Claim 1 teaches location of interest can be proximate the charging locations).

As per Claim 15, Ellison et al. discloses a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method of providing directional guidance for electric vehicles, [[the]] said method comprising:
receiving, by one or more processors of a computer system, a destination location for an electric vehicle ([0003, 0040, 0059, 0082]; Fig. 4 Step 402 Destination information is received for the electric vehicle by telematics system 106 (processors of a computing system)); 
receiving, by the one or more processors data that includes locations of interest to a user of the electric vehicle, each charging location comprising a charging station configured to charge electric vehicles ([0060, 0067-0068]; Fig. 4 Step 404 Receive parameter information, including points of interest to a user and charging locations);

Ellison et al. does not disclose: that the locations of interest are proximate to a plurality of charging locations 

	However, Sakuma et al. teaches: that the locations of interest are proximate to a plurality of charging locations ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (location of interest))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Sakuma et al., with the motivation being to enhance user convenience as detailed in Sakuma et al. [0003]. 

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, a distance the electric vehicle can travel based on a current charge level of the electric vehicle ([0047] Determine a distance a vehicle can travel before needing a recharge based on current charge level);
sensing, at each charging station, a use status of whether each charging station is currently in use, and a wait status of whether any vehicles are waiting to use each charging station ([0035-0039] charging station service provider may interface with the charging infrastructure of the charging stations to provide information on current charge station availability (use status) and whether vehicles have future reservations (wait status)); 
receiving, by the one or more processors from a sensing system at each charging station, the sensed use status, and the sensed wait status ([0039, 0056, 0060] Station information and reservation schedule, which includes the detailed information, are received from the charging station infrastructure network (sensing system) to use in route determination); 
([0056, 0060] Availability of charging stations is predicted based on station information and reservation schedule, which includes the detailed information); 

While Ellison et al. discloses the above limitations including sensing a use status and a wait status to predict the availability of charging stations, Ellison et al. does not explicitly disclose that the use status and wait status are based on information from one or more sensors. Furthermore, Ellison et al. does not explicitly disclose wherein the sensing includes sensing with one or more sensors a charge status a current charge level of electric vehicles using the charging station in order to predict the availability of charging stations.

However, Saito et al. teaches: the use status and wait status are determined based on one or more sensors ([0013-0014]; Fig. 1-Fig. 2 Cameras 12 and 14 determine whether a charge station is currently in use (use status) and whether vehicles are waiting in the standby lane (wait status)) and predicting availability of charging station includes sensing with one or more sensors a charge status of a current charge level of electric vehicles using the charging station ([0017-0019, 0026]; Fig. 2 During charging, charger 3 receives information on remaining battery capacity. Furthermore, when a vehicle is going to use a charging station, identification information is extracted from the cameras in order to predict a charge capacity. Both instances read on this limitation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Saito et al. with the motivation being to provide an accurate charge wait time calculation without requiring electric Saito et al. [0006].  

Furthermore, Ellison et al. discloses: 
determining, by the one or more processors, routes for the electric vehicle to reach the destination location based upon the distance the electric vehicle can travel, the predicted availability of charging stations, the relevant locations of interest, and a total travel time of each route for the electric vehicle to travel to reach the destination location ([0047, 0060-0061]; Fig. 4 Steps 404 and 406 Determine routes based on vehicle refuel requirements, which are based on distance the vehicle can travel, availability of charging stations, points of interest and travel time of the route); 
recommending, by the one or more processors, the routes with charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route, said recommending the route options based upon the total travel time of each route option, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences with respect to the locations of interest ([0037-0038, 0056, 0061-0063, 0067]; Fig. 4 Step 406 Recommend routes based on travel time, locations of interest which may be generated based on personal information. Locations of interest may be proximate charging locations as taught in the limitations above. Reservation information for the charging, including the length of charge time, is determined and accessible by the user. Locations of interest being proximate the charging locations is taught in the second limitation above); and
displaying, by the one or more processors, the recommended routes to the user ([0062]; Fig. 4 Step 406 User may be displayed the routes).

 Claim 17, Ellison et al. discloses the computer program product of claim 15, further comprising:

Ellison et al. does not disclose: 
determining, by the one or more processors, an amount of time typically spent at a first location of interest, 
wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest for a recommended charging time, said recommended charging time corresponding to the amount of time typically spent at the first location of interest.

However, Sakuma et al. teaches: 
determining, by the one or more processors, an amount of time typically spent at a first location of interest ([0015] Stay time for staying at a surrounding facility (location of interest) is determined), 
wherein said recommending the route options includes recommending, by the one or more processors, a charging stop at a first charging location located proximate to the first location of interest for a recommended charging time, said recommended charging time corresponding to the amount of time typically spent at the first location of interest ([0072, 0083, 0093]; Fig. 10-Fig. 12, Recommend charging station proximate facilities of interest (first location of interest). The recommended amount of time for charging corresponds to amount of time spent at facilities of interest).
The motivation to combine Ellison et al. and Sakuma et al. is provided in rejection to claim 15.

As per Claim 20, Ellison et al. discloses the computer program product of claim 15, further comprising:
([0060-0062] Multiple route options), 
wherein the total time to reach the destination location for the first route option is greater than the total time to reach the destination location for the second route option ([0060-0061] Travel times may differ for different routes), and 
S/N: 16/238,8485wherein said recommending the route options includes prioritizing, by the one or more processors, the first route option over the second route option based upon the locations of interest proximate the charging locations pertaining to the first route option ([0060-0062] User is provided with scoring information based on the importance they give each parameter, including locations of interest and travel time. Therefore, if a user weights location of interest over travel time it will result in a higher rating given to a longer route that has a more ideal location of interest. Claim 1 teaches location of interest can be proximate the charging locations).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2014/0129139 A1) in view of Sakuma et al. (US 2019/0126767 A1) in further view of Saito et al. (US 2019/0009683 A1) in further view of Morris et al. (US 2014/0046585 A1)

As per Claim 2, Ellison et al. discloses the method of claim 1, said method further comprising: 
tracking, by the one or more processors, the distance the electric vehicle can travel ([0047-0049] travel range of the vehicle may be dynamically adjusted), the predicted availability of charging stations ([0035-0039, 0058] Charging station availability is tracked based on new reservations being made and delays experienced), and the availability of locations of interest ([0065-0067] Users’ locations of interest may be updated); and 
([0061-0063] Route recommendations are based charging requirements, based on distance the vehicle can travel, charging locations and locations of interest).

While Ellison et al. discloses modifying the recommended route options based on the above criteria, Ellison et al. does not explicitly disclose: that the route modification is performed in real-time. 

However, Morris et al. teaches: route modification is performed in real-time ([0005-0006] Route modification recommendation is performed in real-time based on changes in parameters that make a different route more desirable).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Morris et al. with the motivation being increase driver convenience by suggesting adjusted routes that represent a significant improvement over the initial route as detailed in Morris et al. [0011]. 


As per Claim 9, Ellison et al. discloses the computer system of claim 8, said method further comprising:
tracking, by the one or more processors, the distance the electric vehicle can travel ([0047-0049] travel range of the vehicle may be dynamically adjusted), the predicted availability of charging stations ([0035-0039, 0058] Charging station availability is tracked based on new reservations being made and delays experienced), and the availability of locations of interest ([0065-0067] Users’ locations of interest may be updated); and 
S/N: 16/238,8483modifying, by the one or more processors, the recommended route options based upon changes in the distance the electric vehicle can travel, the availability of charging stations or the availability of locations of interest ([0061-0063] Route recommendations are based charging requirements, based on distance the vehicle can travel, charging locations and locations of interest).

While Ellison et al. discloses modifying the recommended route options based on the above criteria, Ellison et al. does not explicitly disclose: that the route modification is performed in real-time. 

However, Morris et al. teaches: route modification is performed in real-time ([0005-0006] Route modification recommendation is performed in real-time based on changes in parameters that make a different route more desirable).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Morris et al. with the motivation being increase driver convenience by suggesting adjusted routes that represent a significant improvement over the initial route as detailed in Morris et al. [0011]. 

As per Claim 16, Ellison et al. discloses the computer program product of claim 15, further comprising:
tracking, by the one or more processors, the distance the electric vehicle can travel ([0047-0049] travel range of the vehicle may be dynamically adjusted), the predicted availability of charging stations ([0035-0039, 0058] Charging station availability is tracked based on new reservations being made and delays experienced), and the availability of locations of interest ([0065-0067] Users’ locations of interest may be updated); and 
S/N: 16/238,8483modifying, by the one or more processors, the recommended route options based upon changes in the distance the electric vehicle can travel, the availability of charging stations or the availability of locations of interest ([0061-0063] Route recommendations are based charging requirements, based on distance the vehicle can travel, charging locations and locations of interest).

While Ellison et al. discloses modifying the recommended route options based on the above criteria, Ellison et al. does not explicitly disclose: that the route modification is performed in real-time. 

However, Morris et al. teaches: route modification is performed in real-time ([0005-0006] Route modification recommendation is performed in real-time based on changes in parameters that make a different route more desirable).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Morris et al. with the motivation being increase driver convenience by suggesting adjusted routes that represent a significant improvement over the initial route as detailed in Morris et al. [0011]. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2014/0129139 A1) in view of Sakuma et al. (US 2019/0126767 A1) in further view of Saito et al. (US 2019/0009683 A1) in further view of Hershkovitz et al. (US 2010/0094496 A1)

As per Claim 4, Ellison et al. discloses the method of claim 1, said method further comprising; 
([0047] Determine amount of charge left in the vehicle),
wherein said determining the distance the electric vehicle can travel is based upon the current charge level of the electric vehicle ([0047] Determine distance the vehicle can reach before recharge based on the charge level) 

Ellison et al. does not disclose: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle.

However, Hershkovitz et al. discloses: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle ([0165] Range the electric vehicle may travel is based on battery history including charge/ discharge cycles (historical charging data)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Hershkovitz et al., with the motivation being to increase user convenience and the practicality of electric vehicles as detailed in Hershkovitz et al. [0003]. 

As per Claim 11, Ellison et al. discloses the computer system of claim 8, said method further comprising:
determining, by the one or more processors, the current charge level of the electric vehicle ([0047] Determine amount of charge left in the vehicle),
([0047] Determine distance the vehicle can reach before recharge based on the charge level) 

Ellison et al. does not disclose: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle.

However, Hershkovitz et al. discloses: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle ([0165] Range the electric vehicle may travel is based on battery history including charge/ discharge cycles (historical charging data)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Hershkovitz et al., with the motivation being to increase user convenience and the practicality of electric vehicles as detailed in Hershkovitz et al. [0003]. 

As per Claim 18, Ellison et al. discloses the computer program product of claim 15, further comprising:
determining, by the one or more processors, the current charge level of the electric vehicle ([0047] Determine amount of charge left in the vehicle),
wherein said determining the distance the electric vehicle can travel is based upon the current charge level of the electric vehicle ([0047] Determine distance the vehicle can reach before recharge based on the charge level) 

Ellison et al. does not disclose: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle.

However, Hershkovitz et al. discloses: that the distance an electric vehicle can travel is based on historical charging data of the electric vehicle ([0165] Range the electric vehicle may travel is based on battery history including charge/ discharge cycles (historical charging data)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Hershkovitz et al., with the motivation being to increase user convenience and the practicality of electric vehicles as detailed in Hershkovitz et al. [0003]. 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2014/0129139 A1) in view of Sakuma et al. (US 2019/0126767 A1) in further view of Saito et al. (US 2019/0009683 A1) in further view of Baglino et al. (US 2017/0030728 A1) in further view of Jiang ((CN 109102694)

As per Claim 6, Ellison et al. discloses the method of claim 1, said method further comprising: 

Ellison et al. does not disclose: 
suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available; 

Baglino et al. teaches: suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available ([0041-0042] In response to no available public charging locations being available a private location entered by the user can be displayed on the screen). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Baglino et al. with the motivation being to find a charging station that fits the needs of the vehicle and improve driver convenience by keeping them informed of the route as detailed in Baglino et al. [0001-0002, 0041].  

Furthermore, Ellison et al. does not disclose: 
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available; and 
suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available.

However, Jiang teaches:
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available (p. 2, ln. 62-74 Replacement vehicle plan information is sent when it is determined there is not available charging stations); and 
suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available (p. 2, ln. 62-74, p. 3 ln. 96 Replacement vehicle plan recommends alternate vehicle based on no charging points being available).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Jiang with the motivation being prevent wasting a user’s time as detailed in Jiang (p. 1, ln. 27-37)

As per Claim 13, Ellison et al. discloses the computer system of claim 8, said method further comprising:

Ellison et al. does not disclose: 
suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available; 

However, Baglino et al. teaches: suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available ([0041-0042] In response to no available public charging locations being available a private location entered by the user can be displayed on the screen). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Baglino et al. with the motivation being to find a charging station that fits the needs of the vehicle and improve driver convenience by keeping them informed of the route as detailed in Baglino et al. [0001-0002, 0041].  

Furthermore, Ellison et al. does not disclose: 
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available; and 
suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available.

However, Jiang teaches:
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available (p. 2, ln. 62-74 Replacement vehicle plan information is sent when it is determined there is not available charging stations); and 
suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available (p. 2, ln. 62-74, p. 3 ln. 96 Replacement vehicle plan recommends alternate vehicle based on no charging points being available).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Jiang with the motivation being prevent wasting a user’s time as detailed in Jiang (p. 1, ln. 27-37)

As per Claim 19, Ellison et al. discloses the computer program product of claim 15, further comprising:
Ellison et al. does not disclose: 
suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available; 

However, Baglino et al. teaches: suggesting, by the one or more processors, available private charging locations located proximate to the route options in response to a determination that no public charging locations are available ([0041-0042] In response to no available public charging locations being available a private location entered by the user can be displayed on the screen). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Baglino et al. with the motivation being to find a charging station that fits the needs of the vehicle and improve driver convenience by keeping them informed of the route as detailed in Baglino et al. [0001-0002, 0041].  

Furthermore, Ellison et al. does not disclose: 
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available; and 
suggesting, by the one or more processors use of an alternate vehicle to the user in response to a determination that no private or public charging locations are available.

However, Jiang teaches:
alerting, by the one or more processors, the user in response to a determination that no private or public charging locations are available (p. 2, ln. 62-74 Replacement vehicle plan information is sent when it is determined there is not available charging stations); and 
(p. 2, ln. 62-74, p. 3 ln. 96 Replacement vehicle plan recommends alternate vehicle based on no charging points being available).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellison et al. to include the above limitations, as detailed in Jiang with the motivation being prevent wasting a user’s time as detailed in Jiang (p. 1, ln. 27-37)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619